DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cable bushing is being disposed on the flange as recited in claim 21 and a recess for feedthrough of electrical lines through a wall of the dome component as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 24 is objected to because of the following informalities:  “the brake” in line 2 of the claim should be --the electromagnetically actuable brake--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13, 15-18, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 11 of Zimmermann et al. (US 6,328,655 B1) in view of Wendler (US 3,665,231) and Sommer (US 4,921,078). 
Regarding claim 13, Zimmermann et al. discloses a gear system (note fig. 11 and abstract), comprising: 
a gear unit (note the gearing in abstract and col. 1, lines 26-58), a sliding clutch (60) with a brake surface part (63, 63’), and a shaft (10) is supported in a housing part via a first bearing (note the left bearing shown in fig. 11) and a second bearing (note the right bearing shown in fig. 11).  
Zimmermann et al. fails to disclose an electromagnetically actuable brake, including a coil core connected to a brake surface part in a torsion-resistant manner; wherein the brake surface part is connected to a bearing flange, the bearing flange is connected to a cover part, which is connected to a housing part of the gear unit, the bearing flange including a bearing mount; wherein a driver is connected to the shaft in a torsion-resistant manner, the driver having an external tooth system in engagement with an internal tooth system of a brake pad carrier such that the brake pad carrier is connected to the shaft in a torsion-resistant yet axially displaceable manner; and wherein an armature disk, which is disposed in a torsion-resistant yet axially displaceable manner with respect to the coil core, is situated between the coil core and 
Re-claim 15, the modified system of Zimmermann et al. as set forth above discloses the coil core (note 17 and 18 of Wendler and 48 and 96 of Sommer) has an annular recess in which a coil winding is accommodated. 
Re-claim 16, the modified system of Zimmermann et al. as set forth above discloses the brake surface part (note 13 of Wendler and 14 of Sommer) is centered on the bearing flange (note 5 of Wendler and 39 of Sommer).
Re-claim 17, the modified system of Zimmermann et al. as set forth above discloses the bearing flange (note 5 of Wendler and 39 of Sommer) is centered on the cover part and the cover part is centered on the housing part (note all the parts of the system are centered relative to the center axis of the shaft).
Re-claim 18, the modified system of Zimmermann et al. as set forth above discloses a spring element (note 15 of Wendler and 88 of Sommer), which is braced on the coil core (note 17 of Wendler and 48 of Sommer), applies a spring force to the armature disk (note 14 of Wendler and 74 of Sommer).
Re-claim 20, the modified system of Zimmermann et al. as set forth above discloses a dome component (note 39 of Wendler), which surrounds the brake and/or the coil core, the armature disk, and the brake pad carrier, is connected to be bearing flange by screws (note the screw adjacent the screw 4 of Wendler).
Re-claim 23, the modified system of Zimmermann et al. as set forth above discloses the shaft (note the shaft 10 in fig. 11 of Zimmermann et al.) projects from the housing part (note 23 in fig. 11 of Zimmermann et al.) on both sides.
Re-claim 24, the modified system of Zimmermann et al. as set forth above discloses an electric motor (note 3 of Wendler) is provided at a first end of the shaft (note 7 of Wendler) to introduce a torque, and the brake is situated at a second end of the shaft.
Re-claim 25, the modified system of Zimmermann et al. as set forth above discloses the cover part has an axially directed depression into which the bearing flange partially projects, an axial region covered by the depression overlapping an axial region covered by the bearing flange (note the meeting areas of the cover part 1 and the flange 5 of Wendler), and a non-vanishing distance exists in a radial clearance region covered by the depression between the bearing flange and the cover part.
Re-claim 26, the modified system of Zimmermann et al. as set forth above discloses the axial region covered by the depression in the cover part overlaps the axial region covered by the bearing mount provided on the bearing flange (note the meeting areas of the cover part 1 and the flange 5 of Wendler).

Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 11 of Zimmermann et al. (US 6,328,655 B1) in view of Wendler (US 3,665,231) and Sommer (US 4,921,078), and further in view of Rundle (US 4,049,089). 
Regarding claim 19, the modified system of Zimmermann et al. as set forth above discloses all claimed limitations including the cover part but fails to disclose a shaft sealing ring provided on the shaft as recited in the claim.  However, Rundle discloses a similar system comprising a cover part (12) accommodating a shaft sealing ring (note the unlabeled seal adjacent to the bearing 19 provided on the shaft 18 and 21 as shown in fig. 1) provided on the shaft.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified system of Zimmermann et al. with a shaft sealing ring as taught by Rundle will prevent any object from going in and out of the system that may potentially damage the system. 
 claims 21 and 22, the modified system of Zimmermann et al. as set forth above discloses a cable bushing (note the cable connected to the coil 35 as shown in fig. 1 Rundle and 98 of Sommer) for electrical lines for supplying coil winding but fails to disclose the cable bushing to be disposed on the bearing flange or the dome component as recited in the claims.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the cable bushing for the electrical lines on any desired location of the system including on the bearing flange or the dome component, since it has been held that rearranging parts of an invention involves only routine skill in the art to protect the electrical lines from being damaged.    

Response to Arguments
Applicant’s arguments with respect to claims 13 and 15-26 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Rundle, the examiner notes that Rundle is relied on the teaching of the shaft seal ring and the cable bushing in the present rejections and thus the applicant’s arguments regarding Rundle are not relevant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657      


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657